Citation Nr: 9928667	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  96-10 161	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed back 
condition.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to October 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 1994 rating decision by the RO.  



REMAND

The Board notes that the veteran has asserted that he has 
suffered from back disability since service and received 
treatment for the back condition shortly after separation 
from service.  This is not competent medical evidence to well 
ground the claim of service connection, but it triggers VA's 
duty to notify the veteran of the type of evidence necessary 
to complete his application.  38 U.S.C.A. § 5103(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this regard, the Board also finds that all of the 
veteran's medical records have not been obtained.  These 
records and any other records regarding ongoing treatment for 
his back condition should be obtained.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate action 
to contact the veteran in order to obtain 
information regarding all medical 
treatment he has received for a back 
condition, particularly any treatment 
received shortly after separation from 
service.  The veteran also should be 
requested to submit all medical evidence 
which tends to support his assertions 
that he has current back disability due 
to disease or injury which was incurred 
in or aggravated by service.  Based on 
his response, the RO should undertake to 
obtain copies of all records from any 
identified treatment source.  Any VA 
treatment records should be procured in 
this regard and associated with the 
claims folder.  

2.  Based on the development requested 
hereinabove, the RO should review the 
veteran's claims.  All indicated action 
should be taken in this regard.  If the 
benefit sought on appeal remains denied 
in this regard, then the veteran and his 
representative should be provided with a 
supplement statement of the case and 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action on 
the veteran's part is required until further notice by the 
RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


